Citation Nr: 0904290	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-15 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cause of death for 
purposes of receiving Dependency and Indemnity Compensation 
(DIC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
January 1975.  The Veteran died in June 1990.  The Appellant 
is his widow.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, she submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2008).

Regarding the Appellant's claim for DIC based on cause of 
death, the Board deferred the issue.  The VA appealed the 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), which 
held that, for purposes of applying the presumption of 
exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), 
"service in the Republic of Vietnam" will, in the absence 
of contradictory evidence, be presumed based upon the 
Veteran's receipt o a Vietnam Service Medal, without any 
additional proof required that a Veteran who served in waters 
offshore of the Republic of Vietnam actually set foot on 
land.  The VA Secretary imposed a stay at the Board on the 
adjudication of all claims for compensation based on exposure 
to herbicides, which were potentially impacted by the 
Veterans Court ruling in Haas v. Nicholson.  As a consequence 
of the holding in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 
08-525), the VA Secretary rescinded the stay and directed the 
Board to resume adjudication of the previously stayed claims.  
The Board's review of the Appellant's claim may now proceed.

FINDINGS OF FACT

1.	The Veteran died on June [redacted], 1990, at the age of 52; the 
immediate cause of the Veteran's death as shown on the 
death certificate was metastatic lung cancer.

2.	The information of record establishes that the Veteran did 
not serve in the Republic of Vietnam during the Vietnam 
Era; and thus exposure to herbicide agents in service is 
not presumed..

3.	The record evidence establishes that lung cancer noted 
many years after service is not related to the Veteran's 
military service.

4.	No disease or injury of service origin contributed 
substantially or materially to cause the Veteran's death.


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  A service connected disability did not cause or 
contribute substantially or materially to cause the Veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2008).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  VCAA requires that a 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
a February 2004 letter.  This letter informed the Veteran of 
the types of evidence not of record needed to substantiate 
his claims and also informed him of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Despite the 
inadequate notice provided to the Appellant on these latter 
two elements, however, the Board finds no prejudice to the 
Appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this regard, as the Board concludes below that the 
preponderance of the evidence is against the Appellant's 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Appellant's claims 
that VA has not sought.  Service personnel records, private 
treatment records, an August 1970 letter from the Veteran to 
his parents, and statements from the Appellant and her 
representative have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection will also be presumed for 
certain chronic diseases, including malignant tumors, if 
manifested to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R
§§ 3.307, 3.309.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. § 1113.

Service connection may be presumed for certain diseases, 
including respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), if a Veteran has been exposed to certain 
herbicide agents.  38 U.S.C.A. §1116(a)(2)(F); 38 C.F.R. § 
3.309(e).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
from February 28, 1961, to May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116 (f) (West 2002); 38 C.F.R.        
§ 3.307(a)(6)(iii).

The Board notes that "Service in Vietnam" includes service 
in the waters offshore or service in other locations if the 
conditions of service involved duty or visitation to Vietnam.  
38 C.F.R. § 3.313.  The VA General Counsel has determined 
that this regulatory definition, which permits certain 
personnel not actually stationed within the borders of 
Vietnam to be considered to have served in that Republic, 
requires that an individual actually have been present within 
the boundaries of the Republic.  Specifically, the General 
Counsel has concluded that in order to establish qualifying 
"service in Vietnam" a Veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam; service on a deep 
water vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute "service in the 
Republic of Vietnam" for the purposes of 38 U.S.C.A. § 
101(29)(A) (establishing that the term "Vietnam era" means 
the period beginning on February 28, 1961 and ending on May 
7, 1975 in the case of a Veteran who served in the Republic 
of Vietnam during that period).  See VAOPGCPREC 27- 97.  
Similarly, in another precedent opinion, the VA General 
Counsel concluded that the term "service in Vietnam" does 
not include service of a Vietnam-era Veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

Service connection may be granted for the cause of the 
Veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Analysis

The Board observes that the Veteran died in June 1990 at home 
in Anniston, Alabama.  His death certificate lists metastatic 
lung cancer as the cause of death.  An autopsy was not 
performed.

The record does not show that the Veteran was service 
connected for lung cancer at the time of his death.

The Veteran's service personnel records, specifically his AF-
1712 form, indicate that the Veteran served overseas three 
times.  Two of these foreign service tours were during the 
Vietnam Era.  The Veteran served in Spain from November 1962 
to February 1965 and served in Thailand from July 1970 to 
June 1971.  The record does not show that the Veteran served 
in the Republic of Vietnam.  The Appellant has argued that 
the Veteran was part of several classified missions into 
Vietnam from the Air Force base in Thailand.  The Veteran's 
service personnel records do not indicate that he served in 
the Republic of Vietnam.

The Appellant's representative refers to the Veteran's 
receipt of the Air Force Vietnam Campaign Medal as proof of 
service in the Republic of Vietnam, however receipt of this 
medal is not conclusive proof that the Veteran ever set foot 
in the Republic of Vietnam, but could also indicate that the 
Veteran "2) Served outside the geographical limits of South 
Vietnam and contributed direct combat support to the RVN 
Armed Forces for an aggregate of six months."  See Manual of 
Military Decorations and Awards, C7.5.1.6.2. (Department of 
Defense Manual 1348.33- M, September 1996); see also 
VAOPGCPREC 7-93 (holding that the term "service in Vietnam" 
does not include service of a Vietnam-era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace).  Additionally, the Veteran's receipt of 
the Armed Forces Commendation Medal coincides with the 
completion of his tour of duty in Thailand.  The Board is not 
disputing the Veteran's contribution to the war effort as a 
valued member of the U.S. Air Force stationed in Thailand, 
which these awards clearly indicate, but the issue for the 
purposed of presumptive service connection is whether the 
Veteran was present on the ground within the boundaries of 
the Republic of Vietnam.  See VAOPGCPREC 27- 97.  To this 
end, the only evidence of record is the Appellant's 
statements that the Veteran told her that he had served in 
the Republic of Vietnam.  The record does not contain any 
corroboration of this claim.

While the Appellant is not precluded from proving that the 
Veteran's lung cancer resulted from an in-service disease or 
injury under the provisions of 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d), see Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The record does not evidence that a chronic 
disorder involving the lungs, including lung cancer, was 
noted during the Veteran's period of service or for many 
years thereafter.  The earliest indication of the Veteran's 
lung cancer was first documented in 1990; and no clinical 
data have been received showing treatment for any symptoms or 
pathology during the interim.  Thus, the medical evidence of 
record does not reveal that the Veteran had any symptoms 
during service which could be causally related to the 
Veteran's fatal lung cancer.  Therefore, the preponderance of 
the evidence supports the conclusion that lung cancer was not 
present during the Veteran's period of service or for many 
years later, and that this fatal disease was not caused by 
any incident of service.

For the reasons provided above, the preponderance of evidence 
is against the Appellant's claim.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102.


ORDER

Entitlement to service connection for cause of death for the 
purpose of receiving DIC is denied.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


